We have again carefully considered appellant's contention that it was reversible error for the court below to fail to inform appellant of his right to a suspended sentence; and to fail to appoint counsel for him to prepare and present such application for him.
While our attention is called to authorities holding it mandatory, in a proper case, for the court to comply with these provisions of Art. 776, C. C. P., see McMurray v. State,119 Tex. Crim. 74; Alverson v. State, 106 Tex. Crim. 513; — and authorities are cited holding it reversible error for the court to fail in such regard; see Barton v. State,107 Tex. Crim. 75; Noble v. State, 112 Tex. Crim. 541; Haynes v. State, 108 Tex.Crim. Rep.; Moses v. State, 94 Tex.Crim. Rep., — we are cited to no case at variance with the rule laid down in Holdman v. State,251 S.W. 218, which applies to a situation such as is here before us certain general rules adhered to in the cases there cited which extend back at least to Johnson v. State, 14 Texas App., 310.
As specially applicable to the case at bar, it is said in the opinion in said Holdman case, supra, as follows:
"So, in this case, if it appeared by the motion for new trial or by bill of exceptions properly verified that the accused was within the age which under any circumstances would entitle him to have presented to the jury a plea for a suspended sentence, this court would not hesitate to reverse the judgment because upon such showing the judge of the trial court refused a new trial. In the absence of such information in the record, however, it must be presumed that no such fact existed."
In the instant case it is shown by the record that appellant had an able attorney to represent him in the preparation and presentation of his motion for new trial, and yet nowhere in said motion, or by any bill of exceptions, is there complaint of the refusal of the court to inform appellant of his right to a suspended sentence, or of any failure to appoint him an attorney to prepare and present such application for suspended sentence; nor is there in said motion any assertion or suggestion that appellant had never been convicted of a felony, or that he desired to present an application for suspended sentence. This being true, there seems no escape for this court from giving effect to what we said in the Holdman case, supra, and in cases citing and supporting the holding therein. See Davidson v. State, 255 S.W. 404; Wright v. State,282 S.W. 1118. For aught we know from the record, the trial court fully informed *Page 155 
appellant of all his rights in such regard, and offered to appoint counsel for him. We are compelled to conclude, — following the decisions cited, — that our former opinion in this particular is correct.
Appellant also urges the insufficience of the testimony. Same is quite short, consisting chiefly of the testimony of appellant's wife. She swore that he had repeatedly threatened to kill her; that they had been separated for nearly a year at the time of this trouble, she having their seven children with her. On the occasion in question he came to her house with two watermelons which he put on the dining table and proceeded to cut with a butcher knife. She asked him not to cut them both as the children had already had melon that afternoon and it might make them sick. Appellant began cursing her, started toward her with said knife as if to throw it, but she told him to put it down and he did so, but came to her and began beating her with his fists. She got into another room and he followed her. One of their children tried to divert him, but he kicked the child in the chest and against the door facing. Mrs. Elder scrambled to the front door and swore appellant tried to pull her back, failing in which he kicked her two or three times in the side. They then evidently went into the yard, and here appellant got an angle iron, shown to be a piece of iron about three and one-half feet in length and weighing some two pounds, with which he knocked her down and started to stomp her, but their daughter pushed him, and his heels came down through the mother's hair. He then struck her with the angle iron five times; she fell to the ground from his blows; he beat her on the head and neck; three blows with the iron on the head, one on her shoulder, and one on her hip. She testified that at the time of the trial she was still suffering from the effects of the blows she received. She was unconscious part of the time during the difficulty. While she was on the ground appellant drew back the iron over his shoulder as if to hit her and her daughter grabbed it. Appellant then struck the girl with the iron, and hit her in the mouth with his fist. While he was beating his wife with the iron appellant said "I will kill you." The day before this he had told her she might as well wear a steel jacket, because he would kill her. Appellant's mother intervened, and appellant drew back, and his mother called "Get the law, he is going to kill us." A deputy sheriff swore to the iron piece, and that it had bloodstains on it. Appellant did not testify. He called a Mr. Yates who swore he heard the Elder children crying and ran *Page 156 
up there, and saw appellant strike his wife out in the yard with some kind of weapon. None of the above facts are denied or contradicted. We find ourselves unable to agree with appellant's contention that the evidence is insufficient.
The motion for rehearing is overruled.
Overruled.